department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number uniform issue list number dollar_figure government entities division number release date date date legend program administrator b qualification program c qualification program d qualification program e qualification program g qualification program p private_foundation q employer x test y test dear this is in reference to your representative's letter of date requesting advance approval of your scholarship grant procedures under sec_4946 of the internal_revenue_code the information submitted shows that the grants made by private_foundation p a f by administered organizations operating under the b program may elect the under the compatition publicly supported b and c programs f organization selects individual scholarship recipients through its under b its and will be programs d option and or the g option e c b program f in the d option of the selects individual scholarship recipients through a the initial phase of the competition is the x test which is given annually in competition f identifies and honors participating high schools by high school officials a group that represents the top two percent of graduating high school students scoring in seniors nationwide and designates a number that represents less than one percent of the graduating high school seniors in each state as semifinalists the semifinalists then take a second y test to confirm their earlier performance those who repeat their prior performance are designated as finalists if they submit an application that includes their official high school record a personal essay details of extra-curricular accomplishments and the recommendation of their high school principal or designee after the test in the g option of the b program f's selection procedures generally parallel those applied in the d option however eligibility in the g option is limited to the top-scoring black students semifinalists in the g option are designated in at least four geographic regions each consisting of several states according to the distribution of black population throughout the united_states p has entered into an agreement with f whereby p has agreed to sponsor a specific number of scholarships each year to be awarded to children and or relatives of employees of under the b program f may award scholarships only to students who are designated as finalists the actual number of scholarships to be supported by p will not excaed the number of employees’ children who qualify as finalists in their respective competitions of finalists is obtained f reviews the finalist group to determine which students are eligible for grants under an employer-related scholarship program no application is required from the students to enter if the b program therefore neither p nor f can determine the number of aligible applicants there are an insufficient number of employees’ children who qualify as finalists the total number of scholarships to be awarded in a parlicular year is automatically reduced or p may permit f monitors scholarships to participating employers to ensure a sufficiently large base of employees children from which at least one or more students qualified under the b program ordinarily would be expected to emerge this is necessary since fewer than one out of one hundred seventy-five students in a senior class achieve the finalist level under the b program not children of employees finalists who are be offered to after the list under the c program f selects and awards scholarships in the same manner as the d option of the b program except f may award special scholarships to high-scoring students below the finalist level if there are an insufficient number of students at this level the number of special scholarship recipients is limited to not more than of eligible applicants in accordance with the percentage_test of section dollar_figure of revproc_76_47 the selection of individual grant recipients under both programs is made by selection committees designated by f the members of the selection committee are totally independent and separate from f confirms the individual scholarship recipient's enrolment at the educational_institution makes payment of the award through the appropriate financial aid office of the educational_institution and supervises and investigates the use of the grant funds by the recipients in their educational program p the scholarships will net be used as a means of inducement to recruit employees nor will a the prior grant be terminated if an employee parent andlor relative leaves the company scholarships will only employment period for establishing eligibility will not exceed three years be awarded to students who plan to enrolt in an institution that meets the requirements of sec_170 a gi of the code sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 sec_4945 g of the code provides that sec_4945 shall not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if it is demonstrated to the satisfaction of the secretary that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 tha revproc_76_47 1976_2_cb_670 sets forth guidelines to be used in determining whether a grant made by a private_foundation under an employer-related program to a child of an employee of the particular employer to which the program relates is a scholarship grant subject_to the provisions of sec_117 if a private foundation's program satisfies the seven conditions set forth in sections dollar_figure through dollar_figure of revproc_76_47 and meets the percentage_test described in sec_4 the service will assume the grant will be subject_to the provisions of saction a section dollar_figure of revproc_76_47 provides a percentage_test guideline it states that in the case of a program that awards grants to children of employees of a particular employer the program meets the percentage_test if the number of grants awarded under that program in any year to such children does not exceed percent of the number of employees’ children who i were eligible i were applicants for such grants and il were considered by the selection committee in selecting the recipients of grants in that year or percent of the number of employees’ children who can be shown to be eligible for grants whether or not they submitted an application in that year as stated in sec_4 of revproc_76_47 if a sponsor's program satisfies the seven conditions set forth in sections dollar_figure through but does not meet the percentage_test of section dollar_figure applicable to grants to employees’ children the question whether the grants are scholarship or fellowship grants subject_to the provisions of sec_117 of the code will be resolved on the basis of all the facts and circumstances in making this determination the service will consider as a substitute for the percentage_test of section dollar_figure all the relevant facts and circumstances to determine whether the primary purpose of the program is to provide extra compensation or other empioyment incentive or whether the primary purpose is to educate recipients in their individual capacities these facts and circumstances will be considered in the context of the probability that a grant will be available to any eligible applicant such relevant facts and circumstances could include the history of the program such as the source of the program's funding the courses of study for which the grants are available any eligibility requirements imposed by the program other than employment of the applicants or their parents and the age and grade level prerequisites for the studies for which the grants are available the publicity given the grant program the degree of independence of the selection committee the particular standards used for selection the spacific means used to determine whether those standards have been met the precise nature of the employee limitation or preference the number of grants available the number of employees or their children who would be eligible for them the percentage of eligible employees or their children applying for grants who normally eg on an average basis receive grants under the program and whether and how many grants are awarded to individuals who do not qualify as employees or children of amployees in your case the following facts and circumstances are considered relevant aside from the employment preference f a public charity operates its private_foundation sponsored b and c its nationwide college scholarship program for programs in a substantially_similar manner to individuals must no application is required academically talented high school students achieve finalist status in their respective competitions recipients are chosen by selection committees totally independent of the private_foundation and the employer involved under the facts and circumstances as stated above there is only an insignificant probability that any particular employee's child will be selected and thus the grant's primary purpose is not one of providing extra compensation or other employment incentive and the facts_and_circumstances_test of revproc_76_47 sec_4 is met the number of special scholarships is limited to not more than of eligible applicants in accordance with the percentage_test of revproc_76_47 sec_4 accordingly based upon the information presented and assuming your scholarship program will be conducted as proposed with a view to providing objectivity and non-discrimination in the awarding of scholarship grants we rule that your grants to f for the awarding of scholarship grants to children of employees of q comply with the requirements of sec_4945 of the code thus such expenditures made in accordance with those procedures will not constitute taxable_expenditures within the meaning of sec_4945 of the cade the recipient of the scholarship is responsible for determining whether all or part of the scholarship is includible in gross_income under sec_117 of the code this ruling is based on the understanding that there will be no material_change in the facts upon which it is based and that no grants will be awarded to relatives of members of selection committees or for a purpose inconsistent with the purposes described in sec_170 of the code any changes in the procedure must be reported to the cincinnati ohio te_ge office for exempt_organization matters this ruling will remain in effect as long as the procedures in awarding grants under your program remain in compliance with sections dollar_figure through dollar_figure of revproc_76_47 please note that this ruling is only applicable to grants awarded under the b and c programs before you enter into any other scholarship or educational loan program you should submit a request for advance approval of that program your procedures for awarding grants under the b program are considered to satisfy the facts_and_circumstances_test of revproc_76_47 and therefore will not be counted in determining whether the percentage_test of revproc_76_47 is met with respect to any other such program for which prior approval has been granted your procedures for awarding scholarships to students designated as finalists under e are considered to satisfy the facts_and_circumstances_test of revproc_78_47 and therefore only those scholarships offered to individuals below the finalist level under your c will be counted in determining whether the percentage_test of revproc_76_47 is met with respect to special scholarship awards made under the c competition and any scholarship awards made under any other such program this ruling will be made available for public inspection under sec_6110 of the code after for details see enclosed notice a copy of this ruling with deletions that we intend to make if you disagree with our proposed certain deletions of identifying information are made notice of intention to disclose available for public inspection is attached to notice deletions you should follow the instructions in notice this ruling letter is directed only to the organization that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling letter please contact the person whose name and telephone number are shown in the heading of this letter because this ruling letter could help to resolve any questions please keep it in your permanent records sincerely robert choi director exempt_organizations rulings and agreements enclosure notice
